DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Please elect one species from each of the categories outlined below: 
Composition contents (claim 82) – elect A or B
A composition comprising a nucleic acid molecule encoding a MAYV antigen
A composition comprising a first nucleic acid molecule encoding a MAYV antigen and a second nucleic acid molecule encoding one or more anti-MAYV synthetic antibodies/fragments thereof or monoclonal antibodies.
MAYV antigen (claims 83 and 97) – elect one of C-H
E1
E2
E3
6K
CA
A combination of any of C through G.  Elect one particular combination.  For example, species D and E.
Nucleic acid molecule (claim 88) – elect one of I-Q
A nucleic acid molecule encoding one or more synthetic antibodies
A nucleic acid molecule comprising SEQ ID NO: 105 (capsid)
A nucleic acid molecule comprising SEQ ID NO: 107 (E1)
A nucleic acid molecule comprising SEQ ID NO: 109 (E2)
A nucleic acid molecule comprising SEQ ID NO: 111 (E3)
A nucleic acid molecule comprising SEQ ID NO: 113 (6K)
A nucleic acid molecule comprising SEQ ID NO: 115 (E2 and E3)
A nucleic acid molecule comprising SEQ ID NO: 117 (Env)
A combination of any of J through P.  Elect one particular combination.  For example, species J and K.
Anti-MAYV heavy chain and light chain sequence (claims 89 and 96)
Elect one of SEQ ID NO: 5-16, and one of SEQ ID NO: 17-28.
Anti-MAYV antibody (claims 90 and 97)
Elect one of SEQ ID NO: 1 and 3, and one of SEQ ID NO: 2 and 4.  The election must be commensurate in scope with the election from species R.  In other words, the heavy chain and light chain sequence elected from claim 89 should correspond to the antibody sequence selected here.
Protein (claim 93) – elect one of T-AA
Elect one of SEQ ID NO: 5-16, and one of SEQ ID NO: 17-28.
An amino acid sequence comprising SEQ ID NO: 104 (capsid)
An amino acid sequence comprising SEQ ID NO: 106 (E1)
An amino acid sequence comprising SEQ ID NO: 108 (E2)
An amino acid sequence comprising SEQ ID NO: 110 (E3)
An amino acid sequence comprising SEQ ID NO: 112 (6K)
An amino acid sequence comprising SEQ ID NO: 114 (E2 and E3)
An amino acid sequence comprising SEQ ID NO: 116 (Env)

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, there are no generic claims because each claim recites species.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species outlined above lack unity of invention because the groups do not share the same or corresponding technical feature.  
Claim 82 recites two species: an embodiment comprising a nucleic acid molecule, and an embodiment comprising a nucleic acid molecule and a second nucleic acid molecule encoding an anti-MAYV antibody.  While these two embodiments share a nucleic acid molecule, the added sequence encoding an antibody renders the two embodiments separate technical features.  The 
Claims 83 and 97 recite a number a species comprising various antigens of MAYV, each of which has an amino acid sequence that is not shared by any other antigen.  Each is its own technical feature.
Claim 88 recites a number of species, one of which is a sequence encoding an antibody, which is a separate technical feature from sequences encoding antigens.  Also recited are a number of antigen species, each of which has a sequence that is not shared by any other.
Claims 89, 90, 93, 96 and 97 recite various species of sequences of antibodies, none of which is shared entirely by another.  Each represents its own technical feature.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STACY B CHEN/Primary Examiner, Art Unit 1648